— Order unanimously *722affirmed, without costs. Memorandum: Special Term properly held that a factual question existed concerning whether the graduated sewer “tap-in” fees imposed by defendants pursuant to section 198 (subd 1, par [h]) of the Town Law are “greater than * * * reasonably necessary to cover the cost of issuance, inspection and enforcement” (Matter of Torsoe Bros. Constr. Corp. v Board of Trustees, 49 AD2d 461, 465). (Appeals from order of Supreme Court, Erie County, Gossel, J. — summary judgment.) Present — Dillon, P. J., Doerr, Green, Moule and Schnepp, JJ.